UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-5104



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


YVE BLANC,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(7:06-cr-00402-HFF)


Submitted:   August 10, 2007                 Decided:   August 27, 2007


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew J. Johnston, Spartanburg, South Carolina, for Appellant.
Reginald I. Lloyd, United States Attorney, Isaac Louis Johnson,
Jr., Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Yve Blanc entered a conditional guilty plea to possession

with   intent   to   distribute   500   grams   or    more    of   cocaine,    in

violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B)(2000), and was

sentenced to 63 months in prison.           (JA 79-85).            Blanc timely

appealed the denial of his motion to suppress, asserting he was

illegally    detained   and   questioned,   and      that    his   vehicle    was

searched in violation of the Fourth Amendment.               Finding no error,

we affirm.

            This court reviews the factual findings underlying the

denial of a motion to suppress for clear error and its legal

conclusions de novo.     United States v. Johnson, 400 F.3d 187, 193

(4th Cir.), cert. denied, 126 S. Ct. 134 (2005).               The evidence is

construed in the light most favorable to the prevailing party

below.    United States v. Seidman, 156 F.3d 542, 547 (4th Cir.

1998).

             Blanc contends he was unlawfully detained in violation of

the Fourth Amendment and that his consent to the search, while

voluntary, was the product of an illegal detention.                Blanc argues

that because the evidence was the product of an illegal search, the

court erred in denying the motion to suppress.

             Blanc’s vehicle was searched without a warrant.             Such a

search is per se unreasonable absent the existence of a few narrow

exceptions.     Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973).


                                   - 2 -
Voluntary consent to a search is such an exception.      Ferguson v.

City of Charleston, 308 F.3d 380, 396 (4th Cir. 2002).

          Deputy Calderone lawfully stopped Blanc for speeding on

Interstate 85 in violation of South Carolina law.     Observation of

any traffic violation, no matter how minor, gives an officer

probable cause to stop the driver.      United States v. Hassan El, 5

F.3d 726, 731 (4th Cir. 1993).     A stop for a traffic violation,

“does not become unreasonable merely because the officer has

intuitive suspicions that the occupants of the car are engaged in

some sort of criminal activity.”   Id.   A routine and lawful traffic

stop permits an officer to detain the motorist to request a

driver’s license and vehicle registration, to run a computer check,

and to issue a citation.     United States v. Brugal, 209 F.3d 353,

358 (4th Cir. 2000).     To further detain the driver requires a

reasonable suspicion on the part of the investigating officer that

criminal activity is afoot. Id.. In determining whether there was

reasonable suspicion, the court must look at the totality of the

circumstances.   United States v. Sokolow, 490 U.S. 1, 8 (1989).

Additionally, officers are permitted to draw on their experience

and specialized training to make inferences from and deductions

about cumulative evidence.    United States v. Arvizu, 534 U.S. 266,

273 (2002).   Thus, a person’s behavior, though appearing innocent,

may raise questions justifying a detention when viewed in the




                                - 3 -
totality and combined with the police officer’s knowledge and

experience.    Illinois v. Wardlow, 528 U.S. 119, 125-26 (2000).

            Blanc alleges that Deputy Calderone unlawfully detained

him beyond the traffic stop with questions about his travel plans,

employment, the car rental, and contraband in the vehicle, because

Calderone had no reasonable suspicion to continue to question him.

Calderone   articulated      the   following   reasons   why   he   suspected

criminal    activity   was   afoot:     (1)    Blanc   provided     vague   and

deceptive information about his visit to Charlotte and where his

girlfriend lived; (2) Blanc appeared evasive about his employment;

(3) Blanc was driving a rental car, rented in Houston, Texas, that

was overdue by three weeks, and drug traffickers frequently drove

rental cars; (4) in his experience in drug interdiction, Miami,

Atlanta, Charlotte, and Houston, all cities with which Blanc was

linked, were source cities for drug trafficking, and Interstate 85

was a major drug trafficking highway; and (5) Calderone’s partner,

Lt. Hightower, indicated he thought he smelled marijuana in Blanc’s

vehicle.    Therefore, Calderone drew an inference based on these

observations and the cumulative evidence that Blanc was carrying

contraband.

            At this point in the stop, in light of the totality of

the circumstances, we conclude it was not unreasonable for Deputy

Calderone to believe there was reasonable suspicion that Blanc was

engaged in criminal activity.         However, Calderone did not arrest


                                    - 4 -
Blanc at this time, but instead, merely asked Blanc for consent to

search his vehicle.    By his own admission Blanc gave his consent to

the search.

           “A defendant who voluntarily consents to a search waives

his Fourth Amendment rights, and the police officer may conduct the

search without probable cause or a warrant.”                United States v.

Perrin,   45   F.3d   869,    875   (4th    Cir.   1995).      In   assessing

voluntariness of the consent, the court examines the totality of

the circumstances including factors such as the characteristics of

the accused, his education and intelligence, the number of officers

present, along with the location and duration of the stop.             United

States v. Lattimore, 87 F.3d 647, 650 (4th Cir. 1996).              Here, the

encounter remained consensual because Blanc voluntarily cooperated

with Deputy Calderone.       See United States v. Weaver, 282 F.3d 302,

309-10 (4th Cir. 2002).         The stop was along the side of the

interstate and was no longer than necessary to run a license check,

write a ticket, and obtain information about Blanc’s travel plans.

There were two officers at the scene, neither drew a weapon, nor

was Blanc placed in handcuffs at any time.          Deputy Calderone asked

Blanc if he could search his vehicle within eight minutes of the

stop. As the district court noted, nothing in the record indicates

that Blanc’s consent was involuntary.         The circumstances were not

coercive, deceptive, or intimidating.




                                    - 5 -
            We   conclude      Deputy   Calderone   possessed   a   reasonable

suspicion that Blanc was engaged in criminal activity and thus had

a right to detain Blanc.         Once Blanc voluntarily consented to the

search of his vehicle, he waived his Fourth Amendment rights.

Accordingly, the district court properly denied Blanc’s motion to

suppress.

            Accordingly, we affirm Blanc’s conviction and sentence.

We   dispense    with   oral    argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                      AFFIRMED




                                        - 6 -